DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to multiplexed lateral flow assay device, classified in G01N 33/558.
II. Claims 16-19, drawn to multiplexed lateral assay device with a multilayered fluid distributor pad comprising a wax filled area and hydrophilic paper channel , classified in G01N 33/54388.
III. Claims 20, drawn to method of manufacturing a multiplexed lateral flow assay device, classified in B01L 2200/026. 

The inventions are independent or distinct, each from the other because:
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process Group III can be used to make another and materially different product such as the product of group II. 

Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of Group III can be used to make another and materially different product, such as the product of group I. 

Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions, the different inventions of Groups I and II are not disclosed as capable of use together and they have different designs, modes of operation, and effects. The devices of Groups I and II are not disclosed as capable of use together and they have different components and designs so they do not operate the same or have the same effects. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Gabriel Daniel on 26 April 2022 a provisional election was made without traverse to prosecute the invention of elected group, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 15 the biomarkers are configured to “perform treatment monitoring tests” for HIV, syphilis, dengue, or tuberculosis. However, there is no teaching in the specification for the limitation of performing treatment monitoring tests. Thus, the specification fails to provide proper antecedent basis for the claimed subject matter and necessary amendments is needed to remedy this without introducing new matter. 




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A. “the internal reservoir is configured to receive a sample volume of liquid, and to retain decreasing portions of the sample volume over a predetermined range of time…” –in claim 2 lines 2-3.
B. “the fluid distributor pad is configured to divide a portion of the sample deposition in the internal reservoir substantially equally among a plurality of flow paths” –in claim 5 in lines 3-4.
invoke 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of 
A.  receiving and retaining decreasing sample volume of liquid over a predetermined range of time equal to or greater than a time during which the liquid is being wicked into the fluid distributor pad. The deposition opening which is arranged in the top cover over the internal reservoir is crucial in the receiving part of the sample at least. The fluid distributor pad connected to the test strips are also crucial in the retention of the volume as it wicks through (for claim 2).
B. Dividing a portion of the sample substantially equally among a plurality of flow paths (for claim 5).
There, the claim is indefinite and is rejected under 35 U.S.C. 112(b) for pre-AIA  35 U.S.C 112, second paragraph
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2,3,5,7-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “the internal reservoir is configured to receive a sample volume of liquid, and to retain decreasing portions of the sample volume over a predetermined range of time…” –in claim 2 lines 2-3.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim refers to the functionality of the “internal reservoir” to receive and retain a sample, there is no clear indication of the structure doing so in the claim. The “internal reservoir” could be a generic place holder without referring to a specific structure such as “sample deposition opening 110” as indicated in the specification doing the function of receiving of the sample. 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “Dividing a portion of the sample substantially equally among a plurality of flow paths (for claim 5).” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the claim refers to the functionality of the “fluid distributor pad” dividing the sample deposition substantially equally among a plurality of flow paths, there is no clear indication of the structure doing so. The “fluid distributor pad” could be a generic place holder without referring to a specific structure such as “the microfluidic elements having a pattern of hydrophobic material” as indicated in the specification –see [0003][0011] at least. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 and 8 recite the limitation "strategic pressure elements" in line 2 in both claims which is a relative terms and does not set forth where the pressure points should be arranged or the criteria to be considered a “strategic pressure element” . 
  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does not further limit claim 14. Claim 15 mentions that the biomarkers are configured to perform “treatment monitoring tests” which can be a diagnostic test as mentioned in claim 14 but also don’t have to be.  Therefore, claim 15 is broader than claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacono et al. (US 2009/0263854A1) in view of Dimagno et al. (US 2016/0025715A1) in further view of Tom (US 4366241). 

Regarding claim 1, Jacono et al disclose a multiplexed lateral flow device (abstract; “laminated device having two immunoassay test strips for detection of two analytes in a sample” reads on multiplexed in paragraph [0061]), comprising: 
an impermeable internal reservoir having a body with an upper surface, a lower surface, and an opening in the body to receive a sample deposition (figure 8: element 20 for upper surface, element 25 for opening in the body, and top surface 14 of support strip 12 for claimed lower surface);
two or more lateral flow assays having a plurality of flow lines (–see paragraph [0061]: a laminated device having a two immunoassay test strips for detection of two analytes in a sample; also figure 6); 
an impermeable top cover (overlamina 20; figure 8)  having a first window arranged over the opening of the internal reservoir (opening 25; figure 8), and a second window arranged over a test result of the lateral flow assays (opening 26; figure 8);
an impermeable bottom cover (support strip 12) opposing the impermeable top cover (see figure 8 and 9 where the overlamina 20 is opposing the support strip 12) and
 an impermeable housing element (middle lamina 40) arranged between the impermeable top cover and the impermeable bottom cover (as seen in figure 8 and 9, the middle lamina is engulfed between the overlamina 20 and the opposing support strip 12).  
wherein the reservoir and the two or more lateral flow assays are arranged within the housing element (see figure 8 and 9 where it shows the lateral flow assay arranged within the reservoir inside the housing element), and 
While Jacono discloses that “test strips can be positioned side by side, such that a test result from a first strip is visible in a first viewing window, and a test result from a second strip is visible in a second viewing window such as window 26a, 26b of FIG 6” –para [0061]; and mentions that “Other laminated analyte assay devices include two or more assay strips, which can be placed between a common support strip and over-lamina” –para [0071]), it is not clear on disclosing a spacer/gap between the test strips.  
Tom et al. (US 4366241) discloses a method and apparatus for performing immunoassays including multiple test strips (abstract and col. 18 lines 13-15). Tom further teaches that their test strip device 50 as seen in figures 3 and 4 has two test strips separated with gap partition in between, and encased in a plastic holder which can be made of one or two or more parts (col. 18 lines 40-44). Moreover, the assay device except for the immunosorbent zone must be isolated, normally by a non-permeable barriers, so that the solution is restricted to being absorbed by the liquid absorbing zone (col. 6 lines 25-35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the middle lamina of Jacono such that contains a spacer/gap as taught by Tom because it would hold the various parts of the test strip in alignment and liquid receiving relationship and separate the two test strips for different testing –see col 18 line 13-26  “specimen testing member and standard strip member” and lines 40-44). A person of ordinary skill in the art reasonably would have expected success in combining Jacono et al. and Tom because each reference is drawn to the art of using lateral flow assays for the detection of analytes using similar material. 

Moreover, while Jacono et al. disclose that their device can contain multiple test strips using the same inlet, and using one or more samples in one of their embodiments as described in [0061] and shown in figure 6. They are not clear on the mechanism of fluid distribution when depositing the sample. Jacono et al. are silent on a fluid distributor pad arranged in fluid communication with a lower surface of the internal reservoir which is found in the housing element, the fluid distributor pad comprising a paper based microfluidic element having a pattern of a hydrophobic material to distribute the sample deposition substantially equally among a plurality of flow paths. 
Dimagno et al. teach a multiplexed lateral flow assay device with a diverter (–see elements 130 & 230) arranged in relation to the at least two test elements. Further, the fluid distributor pad (diverter element 130) arranged in fluid communication with a lower surface of the internal reservoir which is found in the housing element (–see paragraph [0065]: “the diverter 130 is at least partly arranged over or contacting less than the entirely of each of the test elements”.), the fluid distributor pad comprising a paper (“the diverter comprises a single porous member 230” and “the porous member 230 can include filter paper, cellulose..” –see para [0071]) based microfluidic element having a pattern of a hydrophobic material (porous member 230 is partly coated with a “blocking material” e.g., plastic or another material substantially impermeable to the fluidic sample 101 –see para [0074]) to distribute the sample deposition substantially equally among a plurality of flow paths (the diverter’s is configured to conduct respective portions of a fluidic metered sample form the common sample addition area to each of the at least two test elements –see para [0010]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assay device of Jacono et al. to include the diverter of Dimagno et al. because it would allow for the two test elements of Jacono et al. to receive respective portions of a single fluidic sample from the sample addition area [0023]. A person of ordinary skill in the art reasonably would have expected success in combining Jacono et al. and Dimagno et al. because each reference is drawn to the art of using lateral flow assays for the detection of analytes using similar material. 

Regarding claim 2, modified Jacono et al disclose the multiplexed lateral flow device according to claim 1. Modified Jacono teaches an impermeable internal reservoir as discussed in claim 1 with similar structural material as the claimed invention (made from paper [0109]) and connected to the lateral flow assay strips which is similar to the claimed invention structurally. Thus, Jacono reads on the structure of the reservoir and pads, which should meet the functional limitation of this claim. The reservoir will hold the sample for the time it takes for all the sample to be wicked into the pad. And as the sample is being wicked into the pad, the volume of the sample in the reservoir decreases. 
    
Regarding claim 3, modified Jacono et al. teach the multiplexed lateral flow device according to claim 2. Modified Jacono further teaches the functional limitations of this claim which is that the predetermined range of time in which the sample volume of the liquid is retained by the internal reservoir is based on at least a viscosity of the liquid or a rate at which the fluid distributor pad wicks the liquid or a wicking rate of the fluid distributor pad (as discussed above in claim 2, the reservoir and the pad of Jacono are made from similar material and arranged in a similar structure of the instant invention, and thus the liquid properties such as viscosity should react in a similar fashion in modified Jacono as to the claimed invention.  Moreover, the rate at which the fluid distributor pad wicks the liquid depends on the material and structure of the pads and distributor which are made from the same material (both can be made from paper; in ([0070] DImagno) the diverter can include filter paper, cellulose, or wicking material commonly used in a wicking zone. The instant invention discusses that their fluid distributor pad includes a paper based microfluidic element in [0003] is mainly made from paper.   

Regarding claim 4, modified Jacono et al. disclose the multiplexed lateral flow device according to claim 1, wherein the top cover and the bottom cover are formed of a material having a hydrophobic coating that is impermeable to a sample and a buffer solution (“one or more surfaces of the paper product may have a hydrophobic coating that resists wetting, so long as the coating does not interfere with the assay.” –see [0110]; moreover Jacono describes that the support strip, middle lamina, and overlamina may be made of a variety of materials other than paper, including PVC, PETG, PVF, PC, PE, EPS, PPE, [0057][0066][0079]) which are impermeable to liquids such as sample and buffer solution). 

Regarding claim 5, modified Jacono et al. teach the multiplexed lateral flow device according to claim 1, wherein:
 the spacer element is constructed of an impermeable material ( the assay is made of a variety of materials that are impermeable such as PVC, PETG, PVF, PC, PE, EPS, PPE [0057][0066][0079]).  
However, Jacono et al. are silent on a fluid distributor pad configured to divide a portion of the sample deposition in the internal reservoir substantially equally among a plurality of flow paths.  
Dimagno et al. teach a multiplexed lateral flow device with a diverter (element 130) configured to divide a portion of the sample deposition in the internal reservoir substantially equally among a plurality of flow paths ([0010][0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assay method of Jacono et al. to include the diverter of Dimagno et al. because it would allow for the two test elements of Jacono et al. to receive equal portions of the fluidic sample [0098]. A person of ordinary skill in the art reasonably would have expected success in combining Jacono et al. and Dimagno et al. because each reference is drawn to the art of using lateral flow assays for the detection of analytes using similar material. 

Regarding claim 6, modified Jacono et al. teach the multiplexed lateral flow device according to claim 1, wherein the two or more lateral flow assays include a test result portion and a control portion for each assay test (“test zone (comprising, for example, an immobilized capture reagent) and control zone” [0071]).

Regarding claim 7, modified Jacono et al. teach the multiplexed lateral flow device according to claim 1, further comprising a plurality of strategic pressure elements arranged between the impermeable top cover and an upper portion (Jacono describes different embossing patterns on the support strip or the overlamina to increase its rigidity, facilitate handling, improve sealing against the middle lamina, or otherwise add functionality [0106][0057]. One of these embossed patterns is described in [0058] where it provides slightly elevated sealing surface, or bead on the bottom surface 24 of overlamina 20 to improve sealing once assembled. This embossed portion of the overlamina located at its bottom surface 24 read on the pressure elements because it is arranged between where the lateral assay strips would be in Jacono and the top cover of Jacono which is the overlamina. 
 
Regarding claim 8, modified Jacono et al. teach the multiplexed lateral flow device according to claim 7, wherein the plurality of strategic pressure elements are laterally arranged to increase contact pressure at predetermined interfaces of the two or more lateral flow assays (Jacono describes that the embossing can provide recess for the assay strip; “One particular embossed pattern provides a recess having sufficient depth to at least partially contain the assay strip.” –see para [0067] which is a “functionality that can be added” structurally to increase contact pressure at a certain interference as the claimed invention describes).

Regarding claim 9, modified Jacono et al. teaches the multiplexed lateral flow device according to claim 1, wherein: 
the internal reservoir, the spacer element, pressure elements, the top cover and the bottom cover, are made of a paper material, (Jacono’s mentions that their middle lamina which contains internal reservoir and pressure elements and modified to contain the spacer element[0110], support strip which equates to the bottom cover as discussed in claim 1 can be made from paper [0104], and finally the overlamina which equates to the top cover as discussed in detail in claim 1 can be also made from paper [0014].  
 the two or more lateral flow assays comprise a plurality of immuno assays respectively configured to perform, at a same time, a different assay test or a repetitive assay test ([0061]), and
 the spacer element includes one or more partitioning strips that isolate each of the plurality of lateral flow assays arranged in the housing element. (“the test strips can be positioned side by side, such that a test result from a first strip is visible in a first viewing window, and a test result from a second strip is visible in a second viewing window such as windows 26a , 26b of FIG 6” – para [0061]; “Other laminated analyte assay devices include two or more assay strips, which can be placed between a common support strip and over-lamina” – para [0071]).
While Jacono discloses that “test strips can be positioned side by side, such that a test result from a first strip is visible in a first viewing window, and a test result from a second strip is visible in a second viewing window such as window 26a, 26b of FIG 6” –para [0061]; and mentions that “Other laminated analyte assay devices include two or more assay strips, which can be placed between a common support strip and over-lamina” –para [0071]), it is not clear on disclosing a spacer/gap between the test strips which one or more partitioning strips that isolate each of the plurality of the lateral flow assays arranged in the housing element. 
Tom et al. (US 4366241) discloses a method and apparatus for performing immunoassays including multiple test strips (abstract and col. 18 lines 13-15). Tom further teaches that their test strip device 50 as seen in figures 3 and 4 has two test strips separated with gap partition in between, and encased in a plastic holder which can be made of one or two or more parts (col. 18 lines 40-44). Moreover, the assay device except for the immunosorbent zone must be isolated, normally by a non-permeable barriers, so that the solution is restricted to being absorbed by the liquid absorbing zone (col. 6 lines 25-35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the middle lamina of Jacono such that contains a spacer/gap as taught by Tom because it would hold the various parts of the test strip in alignment and liquid receiving relationship and separate the two test strips for different testing –see col 18 line 13-26  “specimen testing member and standard strip member” and lines 40-44). A person of ordinary skill in the art reasonably would have expected success in combining Jacono et al. and Tom because each reference is drawn to the art of using lateral flow assays for the detection of analytes using similar material. 


 Regarding claim 10, modified Jacono et al. teach the multiplexed lateral flow device according to claim 1, wherein the housing element includes an un-partitioned area for the arrangement of the internal reservoir and the fluid distributor pad in alignment with the two or more lateral flow assays. (An un-partitioned area is defined by a space in the reservoir that could contain other elements. Jacono et al. show that this space is available in figure 9 element 43 where it differs from figure 8 that does not contain the larger area below the inlet.) 

Regarding claim 11, modified Jacono et al. teach the multiplexed lateral flow device according to claim 1. Dimagno et al further teaches that the fluid distributor pad described in claim 1 comprises a single sheet of paper ( the fluidic sample is metered on the center of the porous member 230, e.g., a piece of filter paper (or some comparable material)—see [0073])  having wax patterns on a top of the single sheet of paper, which are different from wax patterns on a bottom of the single sheet of paper (the porous member 230 is partly coated with a “blocking material,” e.g., plastic or another material substantially impermeable to the fluidic sample 101.”—see [0074]).

Regarding claim 12, Jacono et al teach the multiplexed lateral flow device according to claim 1, configured to test for a presence of analytes of interest in bodily fluids ([0007][0008][0061] “an overlamina on an upper side of the device provides an opening for receiving a first sample for detection of a first analyte on a first test strip” .  

Regarding claim 13, Jacono et al. teach the multiplexed lateral flow device according to claim 12, wherein the analytes include at least one of saliva, oral fluids, whole blood, blood serum, blood plasma, or urine ([0061] “the different samples can be two samples from the same patient, such as a saliva sample and a blood sample, or a urine sample and a throat swab, or can be two samples from different patients.” ; [0118]). 

Regarding claim 14, modified Jacono et al. teach the multiplexed lateral flow device according to claim 1. Jacono et al. teach that their assay device contains immunoassay test strips that detect the absence and/or presence of analytes using an antibody that is conjugated to a detectable label ([0022][0029][0121]). Further, Jacono et al. teach that their “assay device may be used to detect a variety of analytes (or substances) in liquid biological samples, including drugs of abuse, alcohol, therapeutic drugs, micro-organisms, infectious pathogens, bacteria, viruses, fungi, parasites, blood components, antibodies, hapto-hemo-globin complexes, enzymes, proteins, allergens, glucose, creatinine, hormones, tumor markers, cardiac markers, pesticides, explosives, poisons, and environmental pollutant.”–see [0117]. Specifically, Jacono mentions that from these viruses HIV is included because they gave an example in [0086] that when the sample includes an infectious agent such as “hepatitis virus, HIV, influenza virus, and the like; the used laminated analyte assay may be sprayed or doused with bleach or another suitable disinfectant prior to disposal, or autoclaved”, etc.  which read on the device configured to include biomarkers to perform diagnostic tests on a target selected from the group consisting of one or more of HIV, syphilis, dengue, and tuberculosis.

Regarding claim 15, modified Jacono et al. teach the multiplexed lateral flow device according to claim 14.  Jacono further teach the functional limitation of the assay device containing biomarkers (antibodies) conducting tests such as treatment monitoring tests on one or more of HIV, syphilis, dengue, or tuberculosis as discussed above in claim 14. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-9, and 17 of copending Application No. 16/428,961 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application ‘961 claims a device with a number of components that are common to the instant invention. 

Regarding claim 1, copending application ‘961 discloses multiplexed lateral flow device, comprising: an impermeable internal reservoir having a body with an upper surface, a lower surface, and an opening in the body to receive a sample deposition; a fluid distributor pad arranged in fluid communication with a lower surface of the internal reservoir, the fluid distributor pad comprising a paper-based microfluidic element having a pattern of a hydrophobic material to distribute the sample deposition substantially equally among a plurality of flow paths; two or more lateral flow assays having a plurality of flow lines arranged in fluid communication with the plurality of flow paths of the fluid distributor pad; an impermeable top cover having a first window arranged over the opening of the internal reservoir, and a second window arranged over a test result of the lateral flow assays; an impermeable bottom cover opposing the impermeable top cover; and an impermeable housing element arranged between the impermeable top cover and the impermeable bottom cover; wherein the reservoir, the fluid distributor pad and the two or more lateral flow assays are arranged within the housing element, and wherein the housing element includes a spacer element configured to provide a gap between the two or more lateral flow assays and impermeable top cover. (the language is almost identical to claim 1 in ‘961 almost word by word line by line except what is mentioned below). 
Further the instant application mentions an “impermeable bottom cover opposing the impermeable top cover”, where the impermeable housing element is “arranged between the impermeable top cover and the impermeable bottom cover” lines 10-12 of the instant application. This is still found in claim 1 in ‘961. When looking at ‘961, it does actually have a top cover, middle element, and bottom cover but ‘961 combined the middle element and the bottom cover into what is called an impermeable housing element. A spacer is part of the impermeable housing element which has to be facing the top cover (since it is “providing a tap between the two or more lateral flow assays and impermeable top cover) and thus be in the middle. Therefore, there will be an impermeable bottom cover (housing element + bottom cover), a spacer in between which is part of the housing element, and an impermeable top cover.   

Regarding claim 5, ‘961 discloses the multiplexed lateral flow device according to claim 1, further it discloses that the spacer element is constructed of an impermeable material (the spacer is in the housing element as discussed in claim 1 line 15 and the housing element is described being impermeable in line 12) ; and the fluid distributor pad is configured to divide a portion of the sample deposition in the internal reservoir substantially equally among a plurality of flow paths (claim 2 line 2-4).
Regarding claim 6, ‘961 discloses the multiplexed lateral flow device according to claim 1, further it discloses that the two or more lateral flow assays include a test result portion and a control portion for each assay test (claim 4).

Regarding claim 7, ‘961 discloses the multiplexed lateral flow device according to claim 1, further it discloses that it comprises a plurality of strategic pressure elements arranged between the impermeable top cover and an upper portion of the lateral flow assays (claim 5).

Regarding claim 8, ‘961 discloses the multiplexed lateral flow device according to claim 7, further it discloses the plurality of strategic pressure elements are laterally arranged to increase contact pressure at predetermined interfaces of the two or more lateral flow assays (claim 6). 

Regarding claim 9, ‘961 discloses the multiplexed lateral flow device according to claim 1, further it discloses that” the internal reservoir, the spacer element, pressure elements, the top cover and the bottom cover, are made of a paper material, the two or more lateral flow assays comprise a plurality of immuno assays respectively configured to perform, at a same time, a different assay test or a repetitive assay test, and the spacer element includes one or more partitioning strips that isolate each of the plurality of lateral flow assays arranged in the housing element (claim 7).

Regarding claim 10, ‘961 discloses the multiplexed lateral flow device according to claim 1, further it discloses that the housing element includes an un-partitioned area for the arrangement of the internal reservoir and the fluid distributor pad in alignment with the two or more lateral flow assays (claim 8). 

Regarding claim 11, ‘961 discloses the multiplexed lateral flow device according to claim 1, further it discloses the fluid distributor pad comprises a single sheet of paper having wax patterns on a top of the single sheet of paper, which are different from wax patterns on a bottom of the single sheet of paper (claim 9).

Regarding claim 12, ‘961 discloses the multiplexed lateral flow device according to claim 1, further it discloses that the lateral flow device is configured to test for a presence of analytes of interest in bodily fluids (claim 17 “lateral flow assay device is configured to test simultaneously for a presence of multiple analytes of interest”) .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Smith et al. (US 5,108,889) refers to an assay for determining an analyte with a component similar to the fluid distributor pad in the claimed invention spreading a fluid in a capillary flow into two. Figure 21 refers to flowing a sample through spreading pad (618) then being divided into two flow paths, A and B, by an impervious divider 634 —see figure 21. However, Smith et al. does not disclose key limitations such as pressure elements, and the specific orientation of the test strips inside the spacer elements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641